OMB APPROVAL OMB Number: 3235-0063 Expires: April30,2012 Estimated average burden hoursperresponse UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2005 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SEA BREEZE POWER CORP. (Exact name of registrant as specified in its charter) British Columbia, Canada 0-50566 00-0000000 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Lobby Mailbox 91, 14th Floor 333 Seymour Street, Vancouver, BC V6B 5A6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (604) 689-2991 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
